DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring positioned within the channel and configured to bias the separation chamber against relative movement with respect to the body, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 6, is objected to because of the following informalities:  Claim 6 ends with two periods.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (2013/0091662).

In reference to claim 1, Smith discloses a surface cleaning device (Figure 23) comprising: a body (404) including a handle (406) and a receptacle (520), a suction opening (412), a suction source (416/418) at least partially located within the body (Figure 27), the suction source in fluid communication with the suction opening and operable to draw a fluid mixture of liquid and air through the suction opening (Paragraph 167) and a separation chamber (408/480) in which liquid is separated from the fluid mixture, the separation chamber coupled to the body for rotation relative to the “The frame 430 connects the central housing 426 to the cyclonic separation apparatus 408…” and ““The cyclonic separation apparatus is rotatingly connected to the frame.” and further discloses [see paragraph 164] that, “The dirt container 520 is connected to the central housing 426…”, thus the separation chamber is also coupled for rotation with respect to the receptacle (520) because the receptacle is connected to the frame and the cyclonic separation apparatus is rotatingly connected to the frame) about a rotational axis (457), the separation chamber including an inlet (left most opening portion of 488, as seen in Figure 27) in fluid communication with the suction opening, an outlet (formed as the outlet between 450 and 460, Figure 27) in fluid communication with the suction source, and a drainage outlet (formed as the outlet opening of 487, Figure 27) in fluid communication with the receptacle (Figures 23-27).

In reference to claim 2, Smith discloses that the receptacle is releasably securable to the body and separable from the separation chamber (at 529 and/or 528, Figure 27). 

In reference to claim 3, Smith discloses that fluid flowing through the outlet and the drainage outlet are separate fluid flows (see various airflows having different arrow heads in Figure 27). 

In reference to claim 4, Smith discloses that the separation chamber further includes a deflection surface (457) disposed upstream from the outlet and drainage outlet (Figure 25). 


In reference to claim 10, Smith discloses that the body provides a support formation (at 524) that is disposed around at least a portion of the separation chamber (i.e. around 487, Figure 27) that substantially prevents radial movement of the separation chamber relative to the rotational axis because the chamber cannot move radially when fully assembled (Figure 27). 

In reference to claim 11, Smith discloses a conduit (410) extending between the suction opening and the inlet, the conduit formed between a first wall (formed at the upper wall of 488 or see Figure below for a second interpretation) and a second wall (formed at the lower wall of 488 or see Figure below for a second interpretation). 
[AltContent: textbox (First wall)][AltContent: arrow][AltContent: textbox (Second wall)][AltContent: arrow]
    PNG
    media_image1.png
    378
    467
    media_image1.png
    Greyscale




In reference to claim 13, Smith shows that the separation chamber further comprises a detent (at 410) configured to abut the body (404) and resist further rotational movement as element (410) rotates with (408) because they are attached together (see Figure 23), thus element (410) forms a detent that abuts against upper and lower portions of body (404) when rotated.

In reference to claim 15, Smith shows that a surface-contacting assembly includes a first conduit (410) between the suction opening (left most opening of 488, Figure 27) and the inlet (412) and the body includes a second conduit (at 462) between the outlet (opening of 450) and the suction source (416/418), such that a flow path is defined between the suction opening and the suction source through the first conduit, the separation chamber, and the second conduit (Figure 27). 

In reference to claim 16, Smith shows that a sealed chamber (460) is formed between the body and the separation chamber around the outlet (see paragraph 160 for disclosing that, “The duct wall is detachable from the frame. The duct wall is transparent to permit visual inspection of the pre-fan filter. A resilient seal made of polyethylene, rubber or similar elastomeric material is provided around the duct wall to ensure air tight connection with the frame.”), such that fluid passing from the separation chamber to the 

In reference to claim 17, Smith shows that the separation chamber is substantially cylindrical (Figure 23). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2013/0091662) in view of Karcher (WO2013/143616, cited by applicant). 

In reference to claim 5, Smith discloses the claimed invention as previously mentioned above and further disclose a surface-contacting assembly (410) having the suction opening (412), but lack, the surface-contacting assembly including a first wiping blade having a wiping edge adapted to abut a portion of a hard surface for displacing liquid on the hard surface. However, Karcher teaches that it is old and well known in the art at the time the invention was made to provide a surface-contacting assembly (14) with a first wiping blade (26) having a wiping edge adapted to abut a portion of a hard surface for displacing liquid on the hard surface (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made 

In reference to claim 6, Karcher also shows that the surface-contacting assembly (14)  further includes a second wiping blade (28) with a respective wiping edge, the second wiping blade is spaced from the first wiping blade in a first direction, the suction opening (30) is disposed between the first and second wiping blades, and the first and second wiping blades are configured such that when portions of the blades abut a surface, movement of the surface-contacting assembly in the first direction causes the wiping edge of each blade to flex in a second direction, wherein a portion of the liquid displaced by the first blade is channeled towards the suction opening via a surface of the second wiping blade (Figure 1). 

In reference to claim 7, Smith as modified by Karcher provide that the separation chamber (at 408/480, of Smith) is rotationally fixed relative to the surface-contacting assembly because the separation chamber (at 408/480, of Smith) is integral with the surface-contacting assembly (410, Figures 23 and 27). 

.

Claim 14, is rejected under 35 U.S.C. 103 as being unpatentable over Smith (2013/0091662) or as being unpatentable over Smith (2013/0091662) in view of Fischer (2014/0109340). 

In reference to claim 14, Smith discloses the claimed invention as previously mentioned above, but lack, showing that the inlet has a larger flow area then the outlet, and a larger flow area than the drainage outlet. However, the applicant fails to provide any criticality in having the inlet formed with a larger flow area then the outlet, and a larger flow area than the drainage outlet or that this particular arrangement of flow areas provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the inlet with any size of flow area including a larger flow area then the outlet, and a larger flow area than the drainage outlet depending on the particular needs of the user. For example, depending on a desired air flow as required by the user during normal operation for removing material from a particular surface being cleaned. In addition, Fischer shows that it is old and well known in the art at the time the invention was made to provide an inlet with a larger flow 
	
[AltContent: textbox (Outlet )][AltContent: connector][AltContent: textbox (Inlet )][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    254
    255
    media_image2.png
    Greyscale

[AltContent: textbox (Drainage )]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10219671 in view of Smith (2013/0091662).  

In reference to claim 18, although the claims at issue are not identical, they are not patentably distinct from each other because as previously discussed above with respect to claim 1, Smith discloses a surface contacting assembly (at 412), a body (404), a separation chamber (408/480) and a receptacle (520), the difference being, a biasing member that biases the separation chamber against relative rotation between the separation chamber and body in a first rotational direction. However, U.S. Patent No. 10219671 discloses a biasing member that biases the separation chamber/rotation assembly against relative rotation between the separation chamber and body in a first rotational direction (see claim 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the biasing member, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively prevents relative rotation of the separation chamber during normal operation thus preventing damage from occurring to the components and thus extending the useful life of the device. 

 second detents configured to abut one another to resist further relative rotation in the first direction (See claim 19). 

In reference to claim 20, U.S. Patent No. 10219671 also discloses the separation chamber includes a side wall having a channel, a spring positioned within the channel and configured to bias the separation chamber against relative movement with respect to the body (see claim 18 and Figure 3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rentschler (WO 2015/078503) also shows a surface cleaning device (Figure 10) comprising: a body (150) including a handle (154) and a receptacle (90), a suction opening (at 72 or 152), a suction source (42) at least partially located within the body (Figure 10), the suction source in fluid communication with the suction opening and operable to draw a fluid mixture of liquid and air through the suction opening (see abstract) and a separation chamber (12) in which liquid is separated from the fluid mixture, the separation chamber coupled to the body (Figure 10), the separation chamber including an inlet (inlet of 12) in fluid communication with the suction opening (Figure 10), an outlet (at 40 or outlet of 12) in fluid communication with the suction source (Figure 10), and a drainage outlet (74) in fluid communication with the receptacle (Figure 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723